DETAILED ACTION
Claims 1-20 are pending.  Claims 1-19 have been elected.  Claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 07/13/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 8, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al., Patent Application Publication No. 2017/0330143 (hereinafter Raghavan) in view of Morrison et al., Patent application Publication No. 2013/0086104 (hereinafter Morrison).

Regarding claim 1, Raghavan teaches:
A method for collecting and reporting data using one or more server processes (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160), the method comprising:
receiving a first request from a first client application for data corresponding to a first schema (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160), the first request including information specifying the first schema (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160);
in response to receiving the first request, processing the first request (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas), wherein processing the first request comprises (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas):
determining, using a schema definition stored in a data dictionary, a first data type that maps to the first schema included in the first request (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107);
obtaining, from one or more first data sources (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107), first data corresponding to the first data type (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107);
forwarding, to the first client application (Raghavan Fig. 6, receive the specific schema from the schema server for the artifact and for the receiving client device), the first data (Raghavan Fig. 6, receive the specific schema from the schema server for the artifact and for the receiving client device);
receiving a second request from a second client application for data of a second data type (Raghavan Paragraph [0058], a new artifact to the second client based on the second schema, as shown at block 880), the second request including information specifying the second data type (Raghavan Paragraph [0058], a new artifact to the second client based on the second schema, as shown at block 880);
in response to receiving the second request (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880), processing the second request, wherein processing the second request comprises (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880):
obtaining, from one or more second data sources, second data corresponding to the second data type (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880); and
forwarding, to the second client application, (1) the second data and (ii) the second schema (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880).
Raghavan does not expressly disclose:
determining that a schema definition corresponding to the second data type is unknown;
in response to the determination, generating a new schema definition for the second data type, the new schema definition including a second schema that maps to the second data type, and updating the data dictionary to include the new schema definition;
However, Morrison teaches:
determining that a schema definition corresponding to the second data type is unknown (Morrison Paragraph [0034], when a data source of having an unknown type of data structure is encountered, if an HL7 schema template is compared against the data source);
in response to the determination (Morrison Paragraph [0034], when a data source of having an unknown type of data structure is encountered, if an HL7 schema template is compared against the data source), generating a new schema definition for the second data type (Morrison Paragraph [0034], the data structure of the data source corresponds to the HL7 schema, it may be inferred that the data structure utilizes an HL7 data structure), the new schema definition including a second schema that maps to the second data type (Morrison Paragraph [0034], the data structure of the data source corresponds to the HL7 schema, it may be inferred that the data structure utilizes an HL7 data structure), and updating the data dictionary to include the new schema definition (Morrison Paragraph [0049], automatically update a negotiated schema when the one or more data structures of one or more of the data sources changes);
The claimed invention and Morrison are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan and Morrison to have combined Raghavan and Morrison.  One of ordinary skill in the art would recognize that identifying an unknown type of data structure would allow the system to process the data structure more accurately.

Regarding claim 4, Raghavan in view of Morrison further teaches:
The method of claim 1, wherein obtaining the first data from the one or more first data sources and obtaining the second data from the one or more second data sources comprises (Raghavan Paragraph [0053], first client device 110A may store the artifact 107 in the first server 120A and request the first server, document of the artifact 107 to the second server 120B of the second entity):
obtaining the first data from one or more first databases that are configured to store data of the first data type (Raghavan Paragraph [0053], first client device 110A may store the artifact 107 in the first server 120A and request the first server); and
obtaining the second data from one or more second databases that are configured to store data of the second data type (Raghavan Paragraph [0053], document of the artifact 107 to the second server 120B of the second entity),
wherein the second data type is different from the first data type (Raghavan Paragraph [0044], schema server 160 further stores schemas for other types of artifacts that the entities may generate and exchange throughout the shipping process).

Regarding claim 8, Raghavan in view of Morrison further teaches:
The method of claim 1, wherein receiving the first request from the first client application for data comprises: receiving, from the first client application, one or more keywords entered by a user of the first client application (Morrison Paragraph [0052], receiving a query, the query engine 215 may analyze the query to determine attributes of the query such as keywords); and
generating, using a query generator, the first request from the one or more keywords (Morrison Paragraph [0052], receiving a query, the query engine 215 may analyze the query to determine attributes of the query such as keywords).

Regarding claim 11, Raghavan teaches:
A system for collecting and reporting data, the system comprising (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160):
one or more processors (Raghavan Paragraph [0004], a processor coupled with the memory and the network interface);
a data dictionary storing information comprising one or more schema definitions mapping of one or more logical data schema to one or more data types (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107); and
memory storing instructions that, when executed, cause the one or more processors to perform operations comprising (Raghavan Paragraph [0004], a processor coupled with the memory and the network interface):
receiving a first request from a first client application for data corresponding to a first schema (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160), the first request including information specifying the first schema (Raghavan Paragraph [0046], the first client device 110A to request a specific schema from the schema server 160);
in response to receiving the first request, processing the first request (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas), wherein processing the first request comprises (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas):
determining, using a schema definition stored in the data dictionary, a first data type that maps to the first schema included in the first request (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107);
obtaining, from one or more first data sources (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107), first data corresponding to the first data type (Raghavan Paragraph [0046], the first client device 110A requests the schema server 160 for the specific schema associated with the container and with the type of the artifact 107);
forwarding, to the first client application, the first data (Raghavan Fig. 6, receive the specific schema from the schema server for the artifact and for the receiving client device);
receiving a second request from a second client application for data of a second data type (Raghavan Paragraph [0058], a new artifact to the second client based on the second schema, as shown at block 880), the second request including information specifying the second data type (Raghavan Paragraph [0058], a new artifact to the second client based on the second schema, as shown at block 880);
in response to receiving the second request, processing the second request, wherein processing the second request comprises (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880):
obtaining, from one or more second data sources, second data corresponding to the second data type (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880); and
forwarding, to the second client application, (1) the second data and (ii) the second schema (Raghavan Paragraph [0058], The first client device 110A generates and transmits a new artifact to the second client based on the second schema, as shown at block 880).
Raghavan does not expressly disclose:
determining that a schema definition corresponding to the second data type is unknown;
in response to the determination, generating a new schema definition for the second data type, the new schema definition including a second schema that maps to the second data type, and updating the data dictionary to include the new schema definition;
However, Morrison teaches:
determining that a schema definition corresponding to the second data type is unknown (Morrison Paragraph [0034], when a data source of having an unknown type of data structure is encountered, if an HL7 schema template is compared against the data source);
in response to the determination (Morrison Paragraph [0034], when a data source of having an unknown type of data structure is encountered, if an HL7 schema template is compared against the data source), generating a new schema definition for the second data type (Morrison Paragraph [0034], the data structure of the data source corresponds to the HL7 schema, it may be inferred that the data structure utilizes an HL7 data structure), the new schema definition including a second schema that maps to the second data type (Morrison Paragraph [0034], the data structure of the data source corresponds to the HL7 schema, it may be inferred that the data structure utilizes an HL7 data structure), and updating the data dictionary to include the new schema definition (Morrison Paragraph [0049], automatically update a negotiated schema when the one or more data structures of one or more of the data sources changes);
The claimed invention and Morrison are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan and Morrison to have combined Raghavan and Morrison.  One of ordinary skill in the art would recognize that identifying an unknown type of data structure would allow the system to process the data structure more accurately.

Regarding claim 13, Raghavan in view of Morrison further teaches:
The system of claim 11, wherein obtaining the first data from the one or more first data sources and obtaining the second data from the one or more second data sources comprises (Raghavan Paragraph [0053], first client device 110A may store the artifact 107 in the first server 120A and request the first server, document of the artifact 107 to the second server 120B of the second entity):
obtaining the first data from one or more first databases that are configured to store data of the first data type (Raghavan Paragraph [0053], first client device 110A may store the artifact 107 in the first server 120A and request the first server); and
obtaining the second data from one or more second databases that are configured to store data of the second data type (Raghavan Paragraph [0053], document of the artifact 107 to the second server 120B of the second entity),
wherein the second data type is different from the first data type (Raghavan Paragraph [0044], schema server 160 further stores schemas for other types of artifacts that the entities may generate and exchange throughout the shipping process).

Regarding claim 17, Raghavan in view of Morrison further teaches:
The system of claim 11, wherein receiving the first request from the first client application for data comprises: receiving, from the first client application, one or more keywords entered by a user of the first client application (Morrison Paragraph [0052], receiving a query, the query engine 215 may analyze the query to determine attributes of the query such as keywords); and
generating, using a query generator, the first request from the one or more keywords (Morrison Paragraph [0052], receiving a query, the query engine 215 may analyze the query to determine attributes of the query such as keywords).

Claim(s) 2, 3, 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Morrison and Zhou et al., Patent Application Publication No. 2016/0269286 (hereinafter Zhou).

Regarding claim 2, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison further teaches:
wherein obtaining the first data corresponding to the first data type further comprises (Raghavan Paragraph [0051], which may be different than another artifact (type) for a third client device, where both artifacts of the same type):
determining a third data type that is associated with the first data (Raghavan Paragraph [0051], which may be different than another artifact (type) for a third client device, where both artifacts of the same type);
Raghavan in view of Morrison does not expressly disclose:
obtaining, from one or more third data sources, third data corresponding to the third data type; and
forwarding, to the first client application, the third data in conjunction with the first data in response to the first request.
However, Zhou teaches:
obtaining, from one or more third data sources (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node), third data corresponding to the third data type (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node); and
forwarding, to the first client application, the third data in conjunction with the first data in response to the first request (Zhou Paragraph [0169], forwards the third data packet to another user, Paragraph [0187], forward the third response data packet to the target node of the first data packet).
The claimed invention and Zhou are from the analogous art of forwarding data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Zhou to have combined Raghavan in view of Morrison and Zhou.  One of ordinary skill in the art would recognize that the teaches of the independent claim could be modified to have an additional data type.

Regarding claim 3, Raghavan in view of Morrison and Zhou further teaches:
The method of claim 2, wherein forwarding the third data in conjunction with the first data in response to the first request comprises (Zhou Paragraph [0169], forwards the third data packet to another user, Paragraph [0187], forward the third response data packet to the target node of the first data packet):
processing at least one of the first data or the third data to enable display (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas), by the first client application, of the first data and the third data together (Raghavan Paragraph [0036], computer server may further include a display controller 225 coupled to a user interface or display 230 (having a display enables display)).

Regarding claim 9, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison further teaches:
in response to the third request, enabling access to the data dictionary using a graphical schema visualization tool (Raghavan Paragraph [0036], computer server may further include a display controller 225 coupled to a user interface or display 230).
Raghavan in view of Morrison does not expressly disclose:
receiving a third request to access the data dictionary; and
However, Zhou teaches:
receiving a third request to access the data dictionary (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node (Raghavan teaches the dictionary)); and
The claimed invention and Zhou are from the analogous art of forwarding data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Zhou to have combined Raghavan in view of Morrison and Zhou.  One of ordinary skill in the art would recognize that the teaches of the independent claim could be modified to have an additional data type.

Regarding claim 12, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison further teaches:
wherein obtaining the first data corresponding to the first data type further comprises (Raghavan Paragraph [0051], which may be different than another artifact (type) for a third client device, where both artifacts of the same type):
determining a third data type that is associated with the first data (Raghavan Paragraph [0051], which may be different than another artifact (type) for a third client device, where both artifacts of the same type);
wherein at least one of the first data or the third data is processed to enable display (Raghavan Paragraph [0046], first client device 110A checks the schema server 160 if the container 105 has specific schemas), by the first client application, of the first data and the third data together (Raghavan Paragraph [0036], computer server may further include a display controller 225 coupled to a user interface or display 230 (having a display enables display)).
Raghavan in view of Morrison does not expressly disclose:
obtaining, from one or more third data sources, third data corresponding to the third data type; and
forwarding, to the first client application, the third data in conjunction with the first data in response to the first request,
However, Zhou teaches:
obtaining, from one or more third data sources (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node), third data corresponding to the third data type (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node); and
forwarding, to the first client application, the third data in conjunction with the first data in response to the first request (Zhou Paragraph [0169], forwards the third data packet to another user, Paragraph [0187], forward the third response data packet to the target node of the first data packet),
The claimed invention and Zhou are from the analogous art of forwarding data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Zhou to have combined Raghavan in view of Morrison and Zhou.  One of ordinary skill in the art would recognize that the teaches of the independent claim could be modified to have an additional data type.

Regarding claim 18, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison further teaches:
in response to the third request, enabling access to the data dictionary using a graphical schema visualization tool (Raghavan Paragraph [0036], computer server may further include a display controller 225 coupled to a user interface or display 230).
Raghavan in view of Morrison does not expressly disclose:
receiving a third request to access the data dictionary; and
However, Zhou teaches:
receiving a third request to access the data dictionary (Zhou Paragraph [0142], the type of the source node of the third data packet and the type of the target node thereof are acceleration node (Raghavan teaches the dictionary)); and
The claimed invention and Zhou are from the analogous art of forwarding data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Zhou to have combined Raghavan in view of Morrison and Zhou.  One of ordinary skill in the art would recognize that the teaches of the independent claim could be modified to have an additional data type.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Morrison and Matsuo et al., Patent Application Publication No. 2016/0117123 (hereinafter Matsuo).

Regarding claim 5, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison does not expressly disclose:
processing the second request while waiting to receive the first data from the one or more first data sources.
However, Matsuo teaches:
processing the second request while waiting to receive the first data from the one or more first data sources (Matsuo Paragraph [0004], first access request is being processed, the second processor will have to wait for its own access request to be processed until the processing of the first access request is completed).
The claimed invention and Matsuo are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Matsuo to have combined Raghavan in view of Morrison and Matsuo.  One of ordinary skill in the art would recognize the benefits of waiting on a request while processing data in order to ensure data consistency.  Furthermore, one of ordinary skill in the art would recognize that the first and second of Matsuo could be reversed to obtain a similar result.

Regarding claim 14, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison does not expressly disclose:
processing the second request while waiting to receive the first data from the one or more first data sources.
However, Matsuo teaches:
processing the second request while waiting to receive the first data from the one or more first data sources (Matsuo Paragraph [0004], first access request is being processed, the second processor will have to wait for its own access request to be processed until the processing of the first access request is completed).
The claimed invention and Matsuo are from the analogous art of data access systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Matsuo to have combined Raghavan in view of Morrison and Matsuo.  One of ordinary skill in the art would recognize the benefits of waiting on a request while processing data in order to ensure data consistency.  Furthermore, one of ordinary skill in the art would recognize that the first and second of Matsuo could be reversed to obtain a similar result.

Claim(s) 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Morrison and Bhattacharjee et al., Patent Application Publication No. 2018/0089262 (hereinafter Bhattacharjee).

Regarding claim 6, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison does not expressly disclose:
wherein the first data type comprises real-time streaming data, and wherein obtaining the first data from the one or more first data sources comprises:
in response to receiving the first request, subscribing to the one or more first data sources; and
upon the subscribing, receiving, from the one or more first data sources, real-time streaming data as the first data.
However, Bhattacharjee teaches:
wherein the first data type comprises real-time streaming data, and wherein obtaining the first data from the one or more first data sources comprises (Bhattacharjee Paragraph [0220], A forwarder initially may receive the data as a raw data stream generated by the input source):
in response to receiving the first request, subscribing to the one or more first data sources (Bhattacharjee Paragraph [0194], input data sources and forwarders may be in a subscriber's private computing environment); and
upon the subscribing, receiving, from the one or more first data sources, real-time streaming data as the first data (Bhattacharjee Paragraph [0220], A forwarder initially may receive the data as a raw data stream generated by the input source).
The claimed invention and Bhattacharjee are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Bhattacharjee to have combined Raghavan in view of Morrison and Bhattacharjee.  One of ordinary skill in the art would recognize the benefits of subscribing in order to receiving updates.

Regarding claim 7, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison does not expressly disclose:
wherein the first data type comprises batch data, and wherein obtaining the first data from the one or more first data sources comprises:
in response to receiving the first request, subscribing to the one or more first data sources; and
upon the subscribing, fetching, from the one or more first data sources, pre-configured batch data as the first data using chunked data transfer.
However, Bhattacharjee teaches:
wherein the first data type comprises batch data, and wherein obtaining the first data from the one or more first data sources comprises (Bhattacharjee Paragraph [0510], worker nodes sort the newly timestamped partial search results and create chunks (e.g., micro-batches) upon completion of collecting all of the partial search results from the data sources):
in response to receiving the first request, subscribing to the one or more first data sources (Bhattacharjee Paragraph [0194], input data sources and forwarders may be in a subscriber's private computing environment); and
upon the subscribing, fetching, from the one or more first data sources, pre-configured batch data as the first data using chunked data transfer (Bhattacharjee Paragraph [0510], worker nodes sort the newly timestamped partial search results and create chunks (e.g., micro-batches) upon completion of collecting all of the partial search results from the data sources).
The claimed invention and Bhattacharjee are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Bhattacharjee to have combined Raghavan in view of Morrison and Bhattacharjee.  One of ordinary skill in the art would recognize the benefits of subscribing in order to receiving updates.

Regarding claim 15, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison does not expressly disclose:
wherein the first data type comprises real-time streaming data, and wherein obtaining the first data from the one or more first data sources comprises:
in response to receiving the first request, subscribing to the one or more first data sources; and
upon the subscribing, receiving, from the one or more first data sources, real-time streaming data as the first data.
However, Bhattacharjee teaches:
wherein the first data type comprises real-time streaming data, and wherein obtaining the first data from the one or more first data sources comprises (Bhattacharjee Paragraph [0220], A forwarder initially may receive the data as a raw data stream generated by the input source):
in response to receiving the first request, subscribing to the one or more first data sources (Bhattacharjee Paragraph [0194], input data sources and forwarders may be in a subscriber's private computing environment); and
upon the subscribing, receiving, from the one or more first data sources, real-time streaming data as the first data (Bhattacharjee Paragraph [0220], A forwarder initially may receive the data as a raw data stream generated by the input source).
The claimed invention and Bhattacharjee are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Bhattacharjee to have combined Raghavan in view of Morrison and Bhattacharjee.  One of ordinary skill in the art would recognize the benefits of subscribing in order to receiving updates.

Regarding claim 16, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison does not expressly disclose:
wherein the first data type comprises batch data, and wherein obtaining the first data from the one or more first data sources comprises:
in response to receiving the first request, subscribing to the one or more first data sources; and
upon the subscribing, fetching, from the one or more first data sources, pre- configured batch data as the first data using chunked data transfer.
However, Bhattacharjee teaches:
wherein the first data type comprises batch data, and wherein obtaining the first data from the one or more first data sources comprises (Bhattacharjee Paragraph [0510], worker nodes sort the newly timestamped partial search results and create chunks (e.g., micro-batches) upon completion of collecting all of the partial search results from the data sources):
in response to receiving the first request, subscribing to the one or more first data sources (Bhattacharjee Paragraph [0194], input data sources and forwarders may be in a subscriber's private computing environment); and
upon the subscribing, fetching, from the one or more first data sources, pre- configured batch data as the first data using chunked data transfer (Bhattacharjee Paragraph [0510], worker nodes sort the newly timestamped partial search results and create chunks (e.g., micro-batches) upon completion of collecting all of the partial search results from the data sources).
The claimed invention and Bhattacharjee are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Raghavan in view of Morrison and Bhattacharjee to have combined Raghavan in view of Morrison and Bhattacharjee.  One of ordinary skill in the art would recognize the benefits of subscribing in order to receiving updates.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Morrison and Novik et al., Patent Application Publication No. 2016/0078103 (hereinafter Novik).

Regarding claim 10, Raghavan in view of Morrison teaches parent claim 1.
Raghavan in view of Morrison does not expressly disclose:
wherein forwarding at least one of the first data or the second data comprises forwarding bi-temporal data.
However, Novik teaches:
wherein forwarding at least one of the first data or the second data comprises forwarding bi-temporal data (Novik Paragraph [0031], the constructed data stream supports bi-temporal joins).
The clamed invention and Novik are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Raghavan in view of Morrison and Novik to have combined Raghavan in view of Morrison and Novik.  One of ordinary skill in the art would recognize the benefits of using bi-temporal joins to improve the data stream.

Regarding claim 19, Raghavan in view of Morrison teaches parent claim 11.
Raghavan in view of Morrison does not expressly disclose:
wherein forwarding at least one of the first data or the second data comprises forwarding bi-temporal data.
However, Novik teaches:
wherein forwarding at least one of the first data or the second data comprises forwarding bi-temporal data (Novik Paragraph [0031], the constructed data stream supports bi-temporal joins).
The clamed invention and Novik are from the analogous art of stream systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Raghavan in view of Morrison and Novik to have combined Raghavan in view of Morrison and Novik.  One of ordinary skill in the art would recognize the benefits of using bi-temporal joins to improve the data stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164